NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                      CINDY L., DAVID L., Appellants,

                                        v.

 DEPARTMENT OF CHILD SAFETY, A.M., C.M., M.M., A.L., Appellees.

                             No. 1 CA-JV 14-0105
                              FILED 11-25-2014


           Appeal from the Superior Court in Maricopa County
                             No. JD510126
                The Honorable Brian K. Ishikawa, Judge

                                  AFFIRMED


                                   COUNSEL

Law Office of Anne M. Williams, P.C., Mesa
By Anne M. Williams
Counsel for Appellant Mother

Denise L. Carroll, Esq., Scottsdale
By Denise L. Carroll
Counsel for Appellant Father

Arizona Attorney General’s Office, Mesa
By Eric K. Knobloch
Counsel for Appellee Department of Child Safety
                    CINDY L., DAVID L. v. DCS, et al.
                        Decision of the Court



                        MEMORANDUM DECISION

Judge Maurice Portley delivered the decision of the Court, in which
Presiding Judge Patricia A. Orozco and Judge Randall M. Howe joined.


P O R T L E Y, Judge:

¶1             Cindy L. (“Mother”) appeals the order terminating her
parental rights to her four minor children, A.M., C.M., M.M., and A.L.1
Specifically, she argues that the juvenile court erred when it found that: (1)
the Arizona Department of Economic Security2 (“the Department”) made
diligent efforts to provide appropriate family reunification services for all
four of her children; and (2) termination was in A.L.’s best interests.
Likewise, David L. (“Father”) appeals the order terminating his parental
rights to his child, A.L. He argues that the juvenile court erred by finding
that termination was in his child’s best interests. For the following reasons,
we affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2            The Department became involved with the family in August
2011 after receiving a report of abuse concerning A.L. After an
investigation, the Department referred the family for in-home family
preservation services, but, in April 2012, the services were closed out
because of a lack of progress. Around the same time, the Department
received new reports of abuse, and the children were removed.

¶3            The Department filed a petition alleging that the children
were dependent. Specifically, the Department alleged that Mother was
unable to parent because she abused or failed to protect them from abuse,
and she neglected the children by failing to address their special needs. The
parties went to mediation and, although they did not resolve the allegations
of dependency, they agreed the case plan would be family reunification.


1 A.M. was born in 2002, C.M. in 2003, M.M. in 2008 and A.L. in 2010. The
biological father of A.M., C.M., and M.M. had his parental rights terminated
but is not a party to this appeal.
2 The Department of Child Safety has replaced Arizona Department of

Economic Security. We will refer to the agency as “the Department.”



                                      2
                     CINDY L., DAVID L. v. DCS, et al.
                         Decision of the Court

There was a trial on the dependency allegations and the juvenile court
found the children dependent because the parents had neglected or
willfully abused a child as defined by Arizona Revised Statutes (“A.R.S.”)
sections 8-533(B)(2) and 8-201(2)(a),3 and the court changed the case plan to
severance and adoption.

¶4            The Department subsequently moved to terminate the
parents’ parental rights for child neglect.4 The juvenile court found that the
Department demonstrated by clear and convincing evidence that: the
parents neglected the children; they could not parent the children in the
indeterminate future; and the children had been out of their care for fifteen
months or more and the parents had not remedied the reasons that caused
the children to be in an out-of-home placement. The court also found that
the Department diligently tried to provide reunification services and that
termination was in the children’s best interests. Both parents appealed, and
we have jurisdiction pursuant to A.R.S. §§ 8–235(A), 12–120.21(A)(1),
and –2101(B).

                                DISCUSSION

¶5             To terminate parental rights, a juvenile court must find, by
clear and convincing evidence, at least one statutory basis under A.R.S.
§ 8–533(B), and it must find, by a preponderance of the evidence, that
termination is in the child’s best interests. Kent K. v. Bobby M., 210 Ariz. 279,
284, ¶ 22, 110 P.3d 1013, 1018 (2005). “We view the facts in the light most
favorable to upholding the juvenile court’s order.” Ariz. Dep’t of Econ. Sec.
v. Matthew L., 223 Ariz. 547, 549, ¶ 7, 225 P.3d 604, 606 (App. 2010). “[W]e
will affirm a severance order unless it is clearly erroneous,” and “we will
accept the juvenile court’s findings of fact unless no reasonable evidence
supports those findings[.]” Jesus M. v. Ariz. Dep’t of Econ. Sec., 203 Ariz. 278,
280, ¶ 4, 53 P.3d 203, 205 (App. 2002) (citations omitted).




3We cite to the current version of the statute unless otherwise noted.
4The Department amended the motions for termination by adding grounds
under A.R.S. § 8-533(B)(8)(a) and (c) for nine- and fifteen-months’ out-of-
home care.



                                       3
                     CINDY L., DAVID L. v. DCS, et al.
                         Decision of the Court

I.     Reasonable and diligent efforts to reunify the family5

¶6            Mother argues that the juvenile court abused its discretion in
finding that the Department made diligent efforts to provide her with
appropriate reunification services to address the challenges of parenting
special needs children.6 We disagree.

¶7             Before terminating a parent’s rights under § 8-533(B)(8), the
Department must make a diligent effort to provide appropriate
reunification services. A.R.S. § 8-533(B)(8). The Department fulfills the
statutory requirement when it provides the parent “the time and
opportunity to participate in programs designed to help [him or her]
become an effective parent[.]” Maricopa Cnty. Juv. Action No. JS-501904, 180
Ariz. 348, 353, 884 P.2d 234, 239 (App. 1994). Moreover, the Department
does not have to provide “every conceivable service or to ensure that a
parent participates in each service it offers.” Id. Nor does it have to
undertake futile rehabilitation measures. Mary Ellen C. v. Ariz. Dep’t of Econ.
Sec., 193 Ariz. 185, 192, ¶ 34, 971 P.2d 1046, 1053 (App. 1999).

¶8           Here, the Department not only provided Mother in-home
family preservation services before the children were removed, but after
removal she was offered the following services: a psychological evaluation;
psychological consulting; counseling; parent education; and parent-aide
services during supervised visits. Moreover, the plan focused on
developing parenting skills, sign language communication skills, and
ensuring that the children got physical and occupational therapy.
Although Mother participated in her psychological evaluation, she
attempted but was unsuccessful in parent-aid services, and did not




5 The Department contends that Mother waived this argument by failing to
timely raise the issue in the juvenile court. But Mother raised the argument
in her closing statement at the termination hearing. See Shawanee S. v. Ariz.
Dep’t of Econ. Sec., 234 Ariz. 174, 179, ¶¶ 17-18, 319 P.3d 236, 241 (App. 2014)
(noting that parent waived right to challenge the Department’s reasonable
efforts to provide family reunification services when the parent failed to
raise the argument at the review hearings or at the termination hearing).
6 A.M., C.M., and M.M., are special needs children with significant

developmental delays. For example, when services started A.M. and C.M.
only knew a few words in sign language, and all four children could not
speak. Furthermore, A.M. and C.M. were unstable on their feet, M.M.
“scooted on the floor[,]” and A.L. could not walk.


                                       4
                     CINDY L., DAVID L. v. DCS, et al.
                         Decision of the Court

participate in the other services designed for family reunification before or
after the children were removed from her care.

¶9            Mother contends, however, that the Department should have
provided her with more time to complete the services because the children’s
special needs made reunification more difficult. We disagree.

¶10           The Department offered in-home family reunification
services through the Arizona Partnership for Children (“APC”) to help
Mother develop her parenting skills and sign language communication.
The Department also offered physical and occupational therapy for the
children. But throughout the year-long in-home service program, Mother
“[was] minimally engaging.” For instance, Mother never scheduled the in-
home occupational or physical therapy. She only took the children to one
physical therapy session, and she failed to enroll any of the children in
occupational therapy. Almost a year after Mother started the program, an
APC in-home services specialist stated that she “ha[d] not observed the
parents able to communicate with [the] children any more than they could
when In Home Services began.”

¶11           Even after the Department removed the children and placed
them in foster care, Mother remained unwilling for the next twenty-four
months to participate in the services designed to help her parent. Therefore,
the juvenile court did not abuse its discretion in finding that the
Department provided reasonable and diligent efforts to reunify the family,
and that she will be unable to parent in the near future. See A.R.S. § 8-
533(B)(8)(c).

II.    A.L.’s best interests

¶12            Mother and Father argue that the juvenile court erred by
finding that severance was in A.L.’s best interests.7 Once the court finds a
statutory ground to terminate a parent’s rights, the court must also find by
a preponderance of the evidence that severance is in the child’s best
interests. See A.R.S. § 8–533(B); Kent K., 210 Ariz. at 284, ¶ 22, 110 P.3d at
1018. The Department may prove that severance is in the child’s best
interests in one of two ways: (1) if the child is in an adoptive placement or,
if not, if the child is adoptable and the current placement is meeting the
child’s needs, Raymond F. v. Ariz. Dep’t of Econ. Sec., 224 Ariz. 373, 379, ¶ 30,


7In her opening brief, Mother concedes that A.M., C.M., and M.M. would
benefit from severance. Moreover, the record demonstrates that the
children are thriving in foster care.


                                       5
                     CINDY L., DAVID L. v. DCS, et al.
                         Decision of the Court

231 P.3d 377, 383 (App. 2010) (citations omitted); or (2) the Department may
submit evidence showing that a child would benefit from termination or
would be harmed by a continuing relationship with the parent, id. (citation
omitted).

¶13            Here, the juvenile court found that A.L. would benefit
because A.L. was adoptable and in a prospective adoptive placement that
was meeting the child’s needs. Additionally, the court found by a
preponderance of the evidence that severance would benefit A.L. because,
“it will allow [A.L.] to gain permanency through adoption.”

¶14             Mother and Father also argue that they have bonded to A.L.,
so severance would not be in A.L.’s best interests. But a bond between a
child and his or her biological parent does not prevent a court from finding
that termination is in the child’s best interests. See Bennigno R. v. Ariz. Dep’t
of Econ. Sec., 233 Ariz. 345, 351, ¶ 30, 312 P.3d 861, 867 (App. 2013); see also
Kent K., 210 Ariz. at 287, ¶ 37, 110 P.3d at 1021 (the focus is on the best
interests of the child and not on those of the parent). The record
demonstrates that reasonable evidence supports the juvenile court’s
findings. Consequently, the juvenile court did not err in finding that
severance was in A.L.’s best interests.

                               CONCLUSION

¶15           For the foregoing reasons, we affirm.




                                  :gsh




                                         6